Title: From John Adams to Oliver Ellsworth, 22 September 1799
From: Adams, John
To: Ellsworth, Oliver



Dear Sir
Quincy Septr. 22. 1799

I recd last night your favour of the 18th. Judge Cushing called here yesterday in his Way to Vermont. This however may not perhaps make any alteration in your Views.
The Convulsions in France, the Change of the Directory and the Prognosticks of greater Changes will certainly induce me to postpone, for a longer or shorter time, the Mission to Paris.—I wish you to pursue your Office of Chief Justice of the United States, without Interruption till you are requested to embark. You will receive from the Secretary of State Letters which will occupy your Leisure hours. I should be happy to have your “own opinion” upon all points. We may have farther Information from Europe.—If your Departure for Europe should be postponed to the 20th of October or even the first of November, as safe and as short a Passage may be expected as at any other season of the year. This is all I can say at present.
With / great & sincere Esteem I have the / Honor to be Sir your most obedient / & humble Servant

John Adams